Citation Nr: 0620154	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  00-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.   Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for lower 
back disorder.   

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
knee disorder.   

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotency, lower spine 
and neck injuries, generalized nervous disorder, paralysis of 
the left side of the face, bilateral shoulder disorder, and 
chronic head, spine, and bilateral leg pain.  

4.  Entitlement to service connection for bilateral 
feet/jungle rot disorder and tuberculosis. 

5.  Entitlement to service connection for psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for bilateral leg 
disorder secondary to service-connected post-operative right 
medial meniscectomy.

7.  Entitlement to an increased evaluation for post-operative 
right medial meniscetomy, currently evaluated as 20 percent 
disabling.   

8.  Entitlement to an increased evaluation for traumatic 
arthritis, right knee, associated with post-operative right 
medial meniscectomy, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980. 

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned Judge at 
a videoconference hearing in March 2006.  

The issues of entitlement to service connection for left knee 
disorder due to post-operative right medial meniscetomy, 
entitlement to service connection for psychiatric disorder, 
to include schizophrenia and PTSD, and entitlement to an 
increased evaluation for post-operative right medial 
meniscetomy, and entitlement to an increased evaluation for 
traumatic arthritis, right knee, associated with post-
operative right medial meniscectomy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By decision in October 1986, the Board denied the 
veteran's service connection claims for lower back disorder 
and left knee disorder.

2.  Evidence received since the October 1996 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for lower back disorder.

3.  Evidence received since the October 1996 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for left knee disorder.

4.  At his March 2006 videoconference hearing, the veteran 
and his representative indicated that he wished to withdraw 
his appeal on the issues of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
impotency, lower spine and neck injuries, generalized nervous 
disorder, paralysis of the left side of the face, bilateral 
shoulder disorder, and chronic head, spine, and bilateral leg 
pain, entitlement to service connection for bilateral 
feet/jungle rot disorder and tuberculosis, and entitlement to 
service connection for bilateral leg disorder.


CONCLUSIONS OF LAW

1.  The October 1986 Board decision, which denied a claim to 
reopen the veteran's service connection claims for lower back 
disorder and left knee disorder, is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  New and material evidence has not been received since the 
October 1986 Board decision, and the claim of entitlement to 
service connection for lower back disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 (West 2002); 38 
C.F.R. §§ 3.156 (prior to August 29, 2001).

3.  New and material evidence has been received since the 
October 1986 Board decision, and the claim of entitlement to 
service connection for left knee disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 (West 2002); 38 
C.F.R. §§ 3.156 (prior to August 29, 2001).

4.  The Board is without jurisdiction to consider the merits 
of the veteran's claims of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
impotency, lower spine and neck injuries, generalized nervous 
disorder, paralysis of the left side of the face, bilateral 
shoulder disorder, and chronic head, spine, and bilateral leg 
pain, entitlement to service connection for bilateral 
feet/jungle rot disorder and tuberculosis, and entitlement to 
service connection for bilateral leg disorder due to 
secondary to service-connected post-operative right medial 
meniscectomy.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).

During his videoconference hearing before the undersigned 
Judge, the veteran and his representative specifically 
indicated that the veteran wished to withdraw his appeal as 
to the issues of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
impotency, lower spine and neck injuries, generalized nervous 
disorder, paralysis of the left side of the face, bilateral 
shoulder disorder, and chronic head, spine, and bilateral leg 
pain, entitlement to service connection for bilateral 
feet/jungle rot disorder and tuberculosis, and entitlement to 
service connection for bilateral leg disorder due to 
secondary to service-connected post-operative right medial 
meniscectomy.  Accordingly, these issues are no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  As the veteran withdrew the 
above issues, there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review these issues.

II. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made prior to the enactment 
of 38 U.S.C.A. § 5103(a) and therefore, it was not possible 
to provide proper notification before initial adjudication.  
In the instant case, the veteran received proper notice of 
his new and material evidence claims in a June 2002.  VA 
fully notified the veteran of what is required to 
substantiate his claim in the June 2002 letter, and informed 
him of the requirements for service connection in the same 
letter.  In addition, the veteran was informed of the 
relevant regulations in the July 2004 statement of the case 
and May 2005 supplemental statement of the case (SSOC).  
Together, the letter, SOC, and SSOC provided the veteran with 
a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case, and 
the basis for denial.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security Administration, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was requested to 
submit any evidence in his possession.  No other evidence was 
identified or submitted by the veteran.  In fact, the veteran 
indicated in a letter dated June 2005 that he had no further 
information to submit.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the new and material evidence claims, the claims file 
includes service medical records, service records, private 
medical records, numerous VA medical records, including VA 
examination reports, and statements and testimony from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of new and material evidence 
on appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Regarding the claims for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
impotency, lower spine and neck injuries, generalized nervous 
disorder, paralysis of the left side of the face, bilateral 
shoulder disorder, and chronic head, spine, and bilateral leg 
pain, entitlement to service connection for bilateral 
feet/jungle rot disorder and tuberculosis, and entitlement to 
service connection for bilateral leg disorder due to 
secondary to service-connected post-operative right medial 
meniscectomy, the Board finds nothing in the legislation or 
implementing regulations which affects the veteran's ability 
to voluntarily withdraw issues from appellate status.  Thus, 
the veteran will not be prejudiced by the Board proceeding to 
a decision in this matter

III. New and Material Evidence

In October 1985, the RO denied a service connection claim for 
lower back disorder and left knee disorder. The veteran 
appealed this decision but was denied in an October 1986 
Board decision. Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  In this case, no 
reconsideration was noted in the record.  As such, the 
October 1986 Board decision is final.  Id.

While the Board decision in October 1986 is final, if new and 
material evidence is presented or secured with respect to 
these claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  Specifically, 
under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

January 1995 Claims

As for the veteran's application to reopen his service 
connection claims for lower back and left knee disorder, the 
RO determined that the veteran's current claim was filed in 
March 2000.  The veteran perfected his appeal as to the March 
2000 claims.  However, the record also shows that the veteran 
filed a claim to reopen both issues in January 1995.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: there must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.202, 20.302 (2005).  

In this case, the RO denied the veteran's application to 
reopen in a September 1995 rating decision.  The veteran 
subsequently filed a notice of disagreement.  In January 
1996, the RO issued a statement of the case as to both 
issues.  The veteran then filed a timely substantive appeal 
later that month.  

After the veteran filed his substantive appeal in January 
1996, he submitted a written statement in December 1997 
indicating that he desired to withdraw a number of issues on 
appeal, except for his increased evaluation claim involving 
the right knee and his service connection claim for 
psychiatric disorder.  Although he discussed his feet, hands, 
and bilateral leg claims in the letter, his lower back and 
left knee claims were not specifically referenced.  

In a January 1999 letter to the veteran, the RO sought 
clarification as to what issues the veteran was withdrawing.  
The letter went on to say that if the veteran did not respond 
within 60 days, the RO would assume that he did not intend to 
continue his appeal as to any issue, other than his increased 
evaluation claim for right knee and service connection claim 
for psychiatric disorder.  Apparently, based on the veteran's 
failure to respond, the RO dismissed the application to 
reopen his claims.   Thus, the issue is whether the veteran 
effectively withdraw his service connection claims for lower 
back disorder and left knee disorder from his January 1995 
application.  

Initially, the Board notes that it has jurisdiction over 
appeals of questions of law and fact that involve entitlement 
to VA benefits, as well as to resolve questions of its own 
jurisdiction.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 19.4, 20.101 (2005).

Applying the law to the facts of this case, the Board finds 
that the claims filed in January 1995 are current and pending 
before the Board.  Under 38 C.F.R. § 20.204, where the 
veteran's appeal involved multiple issues, the withdrawal 
must specify that the appeal is withdrawn in its entirety, or 
list the issues(s) withdrawn from the appeal.  In the 
December 1997 statement, the veteran listed the specific 
issues to be withdrawn.  Again, neither claim was 
specifically referenced.  Understandably, the RO was confused 
as to the veteran's intent.  However, by failing to respond 
to the January 1999 letter from the RO seeking clarification, 
the veteran did not effectively withdraw his claim.  
Moreover, the veteran did not fail to properly prosecute his 
claim as he had already perfected the appeal, which could 
have been certified to the Board by the RO after January 
1996.  

A substantive appeal as to both claims was timely filed in 
January 1996.  Without a statement specifically withdrawing 
his application to reopen his service connection claims for 
lower back and left knee disorders, the January 1995 claims 
were not effectively withdrawn.  No where in the record did 
the veteran specifically state that he was withdrawing either 
claim filed in January 1995.  

In addition, the Board finds that there is no prejudice in 
making a determination as to merits of either claim.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).  

Regardless of whether the claim originated in 1995 or 2000, 
the veteran must still present new and material evidence to 
reopen his service connection claims for lower back and left 
knee disorders.  If anything, the Board's determination that 
the claim originated in 1995 only benefits the veteran as it 
is considering nonduplicative evidence submitted subsequent 
to the October 1986 Board decision as "new."  

Even after reopening the claim, the issue involving the date 
of claim is most pertinent to how VA applies the effective 
date, if service connection is ultimately granted.  As 
explained in detail below, the veteran has not produced new 
and material evidence to reopen his lower back claim.  Also, 
the veteran did produce new and material evidence to reopen 
his left knee claim; however, further development is required 
for the underlying service connection claim.  As such, the 
Board does not grant service connection for either claim in 
this decision.  Thus, effective date for any granting of 
service connection is not ripe.   

Lower Back Disorder

At the time of the October 1986 Board decision that denied 
the veteran's original service connection claim for lower 
back disorder, there was no evidence of any treatment or 
diagnosis involving the lower back in the service medical 
records.  Despite subjective complaints of back pain on 
examination in April 1980, no clinical findings were noted.   

Post-service evidence did not show treatment or complaints 
involving the lower back in the October 1980 VA examination 
report.  VA examination report dated in 1983 noted complaints 
of lower back pain, but no references to a lower back injury 
in service.  VA examination report dated in 1985 noted left 
thoracic right lumbar scoliosis on clinical evaluation.  The 
examiner did not relate these findings to service, or to a 
service injury.  In short, there was no treatment or 
diagnosis of lower back problems in service, no clinical 
findings involving a lower back problem until years after 
service, and no competent evidence relating the veteran's 
current lower back problems to service.  Based upon the above 
findings, the Board denied the veteran's claim. 

Evidence received following the October 1985 decision 
included numerous VA medical records dated from 1986 to 2005.  
There are no treatment records involving any lower back 
disorder until the 1990s.  Specifically, treatment for the 
lower back was not continual until after the veteran injured 
his back in 1993 from falling down a flight of stairs, as 
noted in a January 2000 VA clinical record.  Subsequent to 
1993, the veteran has been treated by VA for chronic lower 
back problems.  MRI of the lumber spine in 1998 revealed 
degenerative disc disease in the lumbar spine, as well as 
disc bulging.  However, while the VA medical records after 
1985 are new and not previously considered in the prior Board 
decision, these records do not show that the veteran's 
current lower back disorder was incurred in service, is 
related to service, or otherwise corroborate the veteran's 
contention that his lower back disorder is related to his 
service-connected right knee problems.  

The Board further recognizes the veteran's testimony and 
written statements that his lower back disorder is related to 
service, or alternatively, related to his right knee 
problems.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, the lay statements or testimony of the 
veteran does not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  As such, his 
testimony is not new and material evidence to reopen the 
claim. 
      
In summary, the evidence submitted following the October 1985 
Board decision is cumulative or redundant and is not, either 
by itself or in connection with other evidence of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for lower back disorder.
As such, the evidence after the October 1985 Board decision 
is not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the veteran's 
claim.  38 U.S.C.A. § 5108.  Accordingly, the benefit sought 
on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Left Knee Disorder

Evidence considered prior to the October 1985 decision 
included service medical records and VA examination reports 
dated in 1980, 1983, and 1985.  Based on a review of the 
above evidence, specifically the April 1980 in-service 
examination that found no left knee disorder, the Board 
determined that there was no left knee disorder in service.  

Following the October 1985 Board decision, an October 1986 VA 
evaluation report was submitted.  The report indicated that 
the veteran's left knee exhibited slight tenderness medially.  
The examiner diagnosed the veteran as having a strain left 
knee secondary to painful right knee.  

Upon review, the October 1986 VA evaluation report is new in 
that it was not part of the record at the time of the October 
1985 Board decision.  Moreover, this evidence is material as 
it relates the veteran's left knee problems to his service-
connected right knee.  Evidence considered in the October 
1985 Board decision did not show a nexus between the 
veterans's left knee disorder and his service-connected right 
knee. Therefore, the report is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the May 2005 SSOC continued to deny the 
veteran's application to reopen his service connection claim 
based on a determination that there was no current left knee 
disorder.  Arguably, the findings from the October 1986 
report involving left knee strain could have been for an 
acute left knee strain and not chronic in nature.  However, 
the examiner did not state that the left knee problems were 
acute and the Board cannot otherwise weigh the evidence when 
considering whether to reopen a claim.  Justus, supra.  
Nevertheless, the RO is incorrect in finding that the veteran 
has no current left knee disorder.  VA medical records, 
specifically an x-ray report dated in May 2000, indicated 
left knee degenerative changes, or arthritis.  This finding 
demonstrates a current left knee disorder and is material to 
the veteran's theory that his current left knee disorder is 
secondary to his right knee disorder.

In sum, the evidence from the October 1986 report and 
subsequent medical records demonstrating a chronic left knee 
disorder, are material to his claim and therefore reopens his 
service connection claim for left knee disorder


ORDER

The appeal as to the issues of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
impotency, lower spine and neck injuries, generalized nervous 
disorder, paralysis of the left side of the face, bilateral 
shoulder disorder, and chronic head, spine, and bilateral leg 
pain; entitlement to service connection for bilateral 
feet/jungle rot disorder and tuberculosis and; entitlement to 
service connection for bilateral leg disorder due to 
secondary to service-connected post-operative right medial 
meniscectomy are dismissed.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for lower back 
disorder; to this extent only, the appeal is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left knee 
disorder; to this extent, the appeal is granted.

REMAND

A remand for further development is required in the service 
connection claims for left knee disorder and psychiatric 
disorder, to include schizophrenia and PTSD.  Medical records 
demonstrate that the veteran received a psychiatric referral 
during service.  Psychiatric evaluation noted no mental 
condition, but heavy use of traits of paranoia, antisocial, 
and passive-aggressive behavior personality.  Medical records 
following service noted diagnosis and treatment for 
schizophrenia, depression, drug abuse, and PTSD.  The veteran 
is asserting that his current psychiatric disorder is related 
to service.  No etiological opinion is in the record.  

The Board recognizes that the veteran failed to appear for a 
VA psychiatric examination scheduled in December 2003.  The 
Board notes that from 2001 forward, the veteran has been 
hospitalized numerous times for drug and psychiatric 
problems.  In asking for another evaluation, the veteran's 
representative argued at his March 2006 hearing that the 
veteran misses examination appointments due to his poor 
memory.  

Based upon the representative's argument and the veteran's 
extensive history of hospitalization, the Board agrees that 
another etiological opinion is in order before adjudication 
on the merits.  38 C.F.R. § 3.159 (2005).

For the left knee disorder claim, medical evidence shows a 
current diagnosis of degenerative arthritis.  The record also 
includes an etiological opinion relating the veteran's left 
knee strain to his right knee disorder.  However, subsequent 
medical records do not show chronic left knee strain as a 
diagnosis, but only degenerative arthritis.  No other 
etiological opinion is of record.  As such, an etiological 
opinion is required before adjudication on the merits.  Id.  

Finally, the Board notes that at his March 2006 hearing, the 
veteran indicated that his service-connected post-operative 
medial meniscectomy with traumatic arthritis has worsened 
since his last evaluation in March 2005.  Therefore, this 
claim warrants a new VA examination to consider the current 
condition of the veteran's right knee.  38 C.F.R. § 3.159 
(2005); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should schedule a VA medical 
examination to determine the nature, 
extent, and etiology of the veteran's left 
knee disorder, and the current severity of 
his right knee.  All special studies and 
tests should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner should note 
that the veteran's complete claims file 
was reviewed.  

First, the examiner should determine the 
veteran's current symptomatology involving 
his left and right knees.  The examiner 
should determine whether the left and 
right knees exhibit weakened movement, 
instability, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups. Explanation for all opinions 
should be provided, including a discussion 
of evidence relied on for opinions.

Second, the examiner should determine 
whether the veteran's current left knee 
disorder is at least as likely as not 
related to his right knee disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.	The AMC/RO should schedule a VA 
psychiatric 
evaluation to determine the nature, 
extent, and etiology of the veteran's 
psychiatric problems.  All special studies 
and tests should be completed.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner should note that the veteran's 
complete claims file was reviewed.  

First, the examiner should determine the 
veteran's current symptomatology involving 
his psychiatric condition and provide a 
diagnosis, if applicable.  

Second, the examiner should determine 
whether the veteran's psychiatric 
condition was at least as likely as not 
related to service.   

A complete rationale should be given for 
all opinions and conclusions expressed, 
including comments on the in-service 
psychiatric report.

The veteran is advised that failure to 
appear for scheduled VA examination 
without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the new evidence, and re- 
adjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


